                                             Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        IN RE EX PARTE APLICATION OF                     Case No. 20-mc-80109-VKD
                                            APPLE RETAIL UK LIMITED AND
                                   9        APPLE DISTRIBUTION
                                            INTERNATIONAL LIMITED                            ORDER GRANTING EX PARTE
                                  10                                                         APPLICATION FOR AN ORDER
                                                                                             PURSUANT TO 28 U.S.C. § 1782
                                  11
                                                                                             Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Applicants Apple Retail UK Limited and Apple Distribution International Limited

                                  15   (collectively, “Apple”) seek an order pursuant to 28 U.S.C. § 1782 authorizing service of a

                                  16   subpoena for documents on Intel Corporation (“Intel”) for use in litigation in the United Kingdom.

                                  17   Dkt. No. 1. Intel does not oppose service of the proposed subpoena.

                                  18           For the reasons stated below, the Court grants the application.

                                  19   I.      BACKGROUND
                                  20           According to the application, Optis Cellular Technology, Optis Wireless Technology LLC,

                                  21   and Unwired Planet International Limited (collectively, “Optis”) have sued Apple for patent

                                  22   infringement in the High Court of Justice of England and Wales, Chancery Division, Patents Court

                                  23   in the United Kingdom. Dkt. No. 1 at 3. The patents at issue concern the LTE and GSM cellular

                                  24   standards established by ETSI and relate to baseband processor chips incorporated into certain

                                  25   iPhone and iPad models. Id. Intel supplies baseband processor chips to Apple. Id. Apple seeks

                                  26   documents from Intel regarding whether Intel had or has a license to, or whether Intel is or was

                                  27   authorized to practice, any of the patents that are part of a portfolio for which Optis seeks a

                                  28   declaration that it has offered a Apple a license on fair, reasonable, and non-discriminatory
                                             Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 2 of 7




                                   1   (“FRAND”) terms, including the patents Optis asserts against Apple.1 Id. at 2. Intel is not a party

                                   2   to the proceedings in the U.K.

                                   3   II.     LEGAL STANDARD
                                   4           Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or

                                   5   testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal

                                   6   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246–

                                   7   47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing

                                   8   in the district of the court to which the application is made; (2) the discovery is for use in a

                                   9   proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                  10   an “interested person.” Intel, 542 U.S. at 246.

                                  11           A district court is not required to grant an application that meets the statutory criteria, but

                                  12   instead retains discretion to determine what discovery, if any, should be permitted. Id. at 264. In
Northern District of California
 United States District Court




                                  13   exercising that discretion, the court considers several factors:

                                  14              (1) whether “the person from whom discovery is sought is a participant in

                                  15                    the foreign proceeding”;

                                  16              (2) “the nature of the foreign tribunal, the character of the proceedings

                                  17                    underway abroad, and the receptivity of the foreign government or the

                                  18                    court or agency abroad to U.S. federal-court judicial assistance”;

                                  19              (3) whether the discovery request “conceals an attempt to circumvent

                                  20                    foreign proof-gathering restrictions or other policies of a foreign country

                                  21                    or the United States”; and

                                  22              (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  23   Id. at 264–65.

                                  24           A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                  25   assistance to participants in international litigation and encouraging foreign countries by example

                                  26

                                  27
                                       1
                                        According to Apple, Optis seeks an injunction against Apple’s alleged infringement of the
                                       asserted patents (which Optis claims are essential to the LTE and GSM standards) that would
                                  28   cease upon the parties entering into a FRAND license, as well as a declaration that the offer Optis
                                       has made to license its patent portfolio is FRAND. Dkt. No. 1 at 3–4.
                                                                                        2
                                              Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 3 of 7




                                   1   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                   2   F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information

                                   3   sought would be discoverable under the governing law in the foreign proceeding or that United

                                   4   States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at

                                   5   247, 261–63.

                                   6            Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                   7   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                   8   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                   9   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic

                                  10   of Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                  11   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                  12   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process
Northern District of California
 United States District Court




                                  13   rights by challenging the discovery after it is issued via a motion to quash, which mitigates

                                  14   concerns regarding any unfairness of granting the application ex parte.” In re: Ex Parte

                                  15   Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ, 2016 WL 1161568, at

                                  16   *2 (N.D. Cal. Mar. 24, 2016).

                                  17            Unless the district court orders otherwise, the discovery authorized by the court must be

                                  18   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  19   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  20   Cir. 1994).

                                  21   III.     DISCUSSION
                                  22            A.     Statutory Requirements
                                  23            Apple’s application satisfies the statutory requirements of 28 U.S.C. § 1782(a). First, the

                                  24   subpoena seeks discovery from Intel, which has its principal place of business in Santa Clara,

                                  25   California, within the Northern District of California. Dkt. No. 1 at 5. Second, Apple requests

                                  26   this discovery for use in pending proceedings before a court in the U.K., a foreign tribunal. Third,

                                  27   as a party in the U.K. proceedings, Apple is an interested person within the meaning of the statute.

                                  28
                                                                                          3
                                           Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 4 of 7



                                              B.      Intel Factors
                                   1
                                              Even if the Court has the authority to grant Apple’s § 1782 application, that does not mean
                                   2
                                       the Court is required to do so. Intel, 542 U.S. at 247. In determining whether judicial assistance
                                   3
                                       under § 1782 is appropriate, the Court must consider the additional Intel factors.
                                   4
                                                      1.      Participation of target in the foreign proceeding
                                   5
                                              Although this factor addresses whether the person from whom discovery is sought is a
                                   6
                                       party to the foreign proceeding, “the key issue is whether the material is obtainable through the
                                   7
                                       foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and
                                   8
                                       citation omitted).
                                   9
                                              According to the application, Intel is not a party to the U.K. proceedings, and the discovery
                                  10
                                       sought by subpoena may be located outside the jurisdiction of the foreign tribunal. Dkt. No. 1 at
                                  11
                                       6. In these circumstances, the need for assistance pursuant to § 1782(a) is greater than it would be
                                  12
Northern District of California




                                       in circumstances where the foreign tribunal may order parties appearing before it or third parties
 United States District Court




                                  13
                                       within its jurisdiction to produce evidence. Intel, 542 U.S. at 264. The Court finds that this factor
                                  14
                                       weighs in favor of discovery.
                                  15
                                                      2.      Receptivity of foreign tribunal to U.S. judicial assistance
                                  16
                                              Under this factor, the Court considers “the nature of the foreign tribunal, the character of
                                  17
                                       the proceedings underway abroad, and the receptivity of the foreign government or the court or
                                  18
                                       agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
                                  19
                                       focuses on whether the foreign tribunal is willing to consider the information sought.” In re
                                  20
                                       Varian Med. Sys., 2016 WL 1161568, at *4. “‘[I]f there is reliable evidence that the foreign
                                  21
                                       tribunal would not make any use of the requested material, it may be irresponsible for the district
                                  22
                                       court to order discovery, especially where it involves substantial costs to the parties involved.’”
                                  23
                                       Id. (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have
                                  24
                                       denied requests for discovery where the foreign tribunal or government expressly says it does not
                                  25
                                       want the U.S. federal court’s assistance under § 1782. See, e.g., Schmitz, 376 F.3d at 84–85
                                  26
                                       (affirming the denial of discovery where the German government expressly objected to the
                                  27
                                       information sought due to concerns that it would jeopardize an ongoing German criminal
                                  28
                                                                                         4
                                           Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 5 of 7




                                   1   investigation, as well as German sovereign rights); In re Ex Parte Appl. of Qualcomm Inc., 162 F.

                                   2   Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed heavily

                                   3   against discovery where the Korean Fair Trade Commission filed an amicus brief stating that it

                                   4   had no need or use for the requested discovery).

                                   5           Here, Apple says that the information it seeks from Intel is highly relevant to matters in the

                                   6   U.K. proceedings, as any Intel license rights may in turn protect Apple products that rely on Intel

                                   7   processor chips and may impact the scope and value of the FRAND license Optis seeks. See Dkt.

                                   8   No. 1 at 6, 7. Apple observes that other district courts in other cases have recognized that U.K.

                                   9   courts have been receptive to discovery obtained by means of a § 1782 application. See id. at 7

                                  10   (citing cases).

                                  11           In the absence of evidence to the contrary regarding the foreign tribunal’s receptivity to

                                  12   U.S. judicial assistance, the Court concludes that this factor weighs in favor of authorizing service
Northern District of California
 United States District Court




                                  13   of the subpoena.

                                  14                     3.   Circumvention of proof-gathering restrictions
                                  15           Under this factor, the Court considers whether Apple’s request for discovery “conceals an

                                  16   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

                                  17   the United States.” Intel, 542 U.S. at 265. “‘A perception that an applicant has side-stepped less-

                                  18   than-favorable discovery rules by resorting immediately to § 1782 can be a factor in a court’s

                                  19   analysis.’” In re Varian Med. Sys., 2014 WL 1161568, at *5 (quoting In re Cathode Ray Tube

                                  20   (CRT) Antitrust Litig., No. C-07-5944-SC, 2013 WL 183944, at *3 (N.D. Cal. Jan. 17, 2013)).

                                  21   Courts have found that this factor weighs in favor of discovery where there is “nothing to suggest

                                  22   that [the applicant] is attempting to circumvent foreign proof-gathering restrictions.” In re

                                  23   Google, Inc., No. 14-mc-80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal. Dec. 15, 2014); see

                                  24   also In re Eurasian Nat. Res. Corp. Ltd., No. 18-mc-80041-LB, 2018 WL 1557167, at *3 (N.D.

                                  25   Cal. Mar. 30, 2018) (finding that the third Intel factor weighed in favor of discovery where there

                                  26   was “no evidence” of an attempt to circumvent foreign proof-gathering restrictions or policies).

                                  27           Here, Apple represents that it is aware of no restrictions or policies of the U.K. court that

                                  28   would limit the gathering of the evidence Apple seeks here. Dkt. No. 1 at 8.
                                                                                          5
                                             Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 6 of 7




                                   1             In the absence of contrary information regarding the procedures acceptable to the U.K.

                                   2   court, the Court concludes that this factor also weighs in favor of authorizing service of the

                                   3   subpoena.

                                   4                    4.      Unduly burdensome or intrusive discovery
                                   5             Under this factor, the Court considers whether the discovery is sought is “unduly intrusive

                                   6   or burdensome.” Intel, 542 U.S. at 265.

                                   7             Apple seeks documents responsive to a single document request:

                                   8                    All documents that grant or granted, or purport or purported to grant,
                                                        to Intel any rights, protections, or licenses in or to any Ericsson, LG,
                                   9                    Panasonic or Samsung IPR—including without limitation Wireless
                                                        IPR, regardless of whether it is Essential Wireless IPR—and/or that
                                  10                    provide or provided a covenant not to sue, including as to Intel’s
                                                        customers, relating to any Ericsson, LG, Panasonic or Samsung IPR,
                                  11                    and/or that otherwise authorize or authorized Intel to practice an
                                                        Ericsson, LG, Panasonic, or Samsung IPR, including but not limited
                                  12                    to all agreements, amendments, appendices, attachments, schedules,
Northern District of California
 United States District Court




                                                        and addenda.
                                  13
                                       Dkt. No. 2, Ex. 1 at ECF p.12.2 According to Apple, Ericsson, LG, Panasonic, and Samsung are
                                  14
                                       prior owners of the patents at issue in Apple’s dispute with Optis. Dkt. No. 1 at 8.
                                  15
                                                 The proposed subpoena appears to be appropriately tailored to discovery of documents
                                  16
                                       relevant to the U.K. proceedings, and it does not appear to be unduly burdensome or intrusive. As
                                  17
                                       Intel will have the opportunity to object to the request or portions of it following service of the
                                  18
                                       subpoena, the Court concludes that this factor weights in favor of authorizing service of the
                                  19
                                       subpoena.
                                  20

                                  21   IV.       CONCLUSION
                                                 Apple’s application meets the statutory criteria for an order authorizing service of the
                                  22
                                       proposed subpoena. In addition, the factors that inform the Court’s exercise of its discretion under
                                  23
                                       Intel also favor authorizing service of the subpoena.
                                  24
                                                 Accordingly, the Court authorizes service of the proposed subpoena on Intel. This order
                                  25
                                       does not foreclose Intel from moving to quash or to modify the subpoena following service. At
                                  26

                                  27

                                  28   2
                                           Capitalized terms are specifically defined in the proposed subpoena.
                                                                                            6
                                           Case 5:20-mc-80109-VKD Document 7 Filed 07/08/20 Page 7 of 7




                                   1   the time of service of the subpoena, Apple must also serve a copy of this order on Intel.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 8, 2020

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
